Citation Nr: 1023947	
Decision Date: 06/28/10    Archive Date: 07/08/10

DOCKET NO.  07-38 137A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for chronic supportive 
otitis media, claimed as secondary to head trauma.

2.  Entitlement to service connection for bladder injury, 
claimed as secondary to head trauma.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel




INTRODUCTION

The Veteran had active service from November 1999 to January 
2001, and from March 29, 2001 to April 1, 2001.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from an October 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho.


FINDINGS OF FACT

1.  A chronic ear disability did not begin in service and has 
not been shown by competent medical evidence to be otherwise 
related to service, to include the service-connected 
residuals of head trauma.  

2.  Urinary incontinence did not begin in service and has not 
been shown by competent medical evidence to be otherwise 
related to service, to include the service-connected 
residuals of head trauma.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a chronic ear 
disability are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002), 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.310 (2009).

2.  The criteria for service connection for urinary 
incontinence are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002), 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.310 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The notice should also address 
the rating criteria or effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by 
letter dated in August 2006, which substantially complied 
with the notice requirements.  Although the notice provided 
did not address either the rating criteria or effective date 
provisions that are pertinent to the appellant's claim, such 
error was harmless given that service connection is being 
denied, and hence no rating or effective date will be 
assigned with respect to the claimed conditions.  Dingess, 19 
Vet. App. at 473.

VA has obtained service treatment records, assisted the 
appellant in obtaining evidence, afforded the appellant 
physical examinations, and obtained medical opinions as to 
the etiology and severity of disabilities.  

The Veteran's accredited representative asserts that the VA 
examinations are inadequate because they were conducted by 
nurse practitioner rather than an otolaryngologist or 
urologist.  The Board is entitled to assume the competence of 
a VA examiner.  See Hilkert v. West, 12 Vet. App. 145 (1999), 
aff'd, 232 F.3d 908 (Fed. Cir. 2000).  The Board notes that 
it is not necessary that VA examinations be conducted by a 
specialist in the particular field of the Veteran's claimed 
disability.  VA satisfies its duty to assist the Veteran when 
it provides a medical examination performed by a person who 
is qualified through education, training, or experience to 
offer medical diagnosis, statements, or opinions able to 
provide competent medical evidence, whether that is a doctor, 
nurse practitioner or physician's assistant.  Cox v. 
Nicholson, 20 Vet. App. 563 (2007).  There is no evidence 
that would tend to show the certified registered nurse 
practitioner was not competent and qualified to examine the 
Veteran and provide an opinion.  The examiner was a qualified 
medical professional who reviewed the Veteran's medical 
history, conducted thorough examinations, and provided a 
detailed rationale for each opinion expressed.  In addition, 
each of his determinations was reviewed by a physician.  
Accordingly, the Board finds that the examinations provided 
were adequate, and VA has satisfied its duty to assist the 
Veteran in this regard. 

All known and available records relevant to the issues on 
appeal have been obtained and associated with the appellant's 
claims file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.

Service Connection Claims

The Veteran is seeking service connection for disabilities of 
his right ear and bladder, which he contends result from a 
head injury he suffered in service.  The evidence establishes 
that a head injury occurred in March 2001, and service 
connection is in effect for residuals of that injury, to 
include headaches and tinnitus.  

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  In order 
to prevail on the issue of service connection there must be 
competent evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and 
competent evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006).  

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  In addition, certain chronic 
diseases may be presumed to have been incurred during service 
if they become disabling to a compensable degree within one 
year of separation from active duty.  38 C.F.R.  §§ 3.307, 
3.309.  Disorders diagnosed more than one year after 
discharge may still be service connected if all the evidence, 
including pertinent service records, establishes that the 
disorder was incurred in service.  38 C.F.R. § 3.303(d).

Secondary service connection shall be awarded when a 
disability "is proximately due to or the result of a 
service- connected disease or injury."  38 C.F.R. § 
3.310(a).  Also, any increase in severity of a nonservice-
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due 
to the natural progress of the nonservice-connected disease, 
will be service connected.  38 C.F.R. § 3.310; Libertine v. 
Brown, 9 Vet. App. 521 (1996); Allen v. Brown, 7 Vet. App. 
439 (1995) (en banc).

The Veteran submitted his claim in July 2006.  Effective 
October 10, 2006, VA amended 38 C.F.R. § 3.310.  See 71 Fed. 
Reg. 52,744-47 (Sept. 7, 2006).  The amended 38 C.F.R. § 
3.310 institutes additional evidentiary requirements and 
hurdles that must be satisfied before aggravation may be 
conceded and service connection granted.  To whatever extent 
the revised regulation may be more restrictive than the 
previous one, the Board will afford the Veteran review under 
both the old and new versions.  See VAOPGCPREC 7-2003 (Nov. 
19, 2003). 

Right Ear

The Veteran contends that he has experienced an ear condition 
manifested by feelings of fullness and soreness in the ear 
canal, as well as inflammation and clear drainage, since 
suffering a head injury in service in March 2001.  He reports 
that a VA examiner discovered a spot on his right eardrum in 
July 2006, which he was told could represent a past 
perforation that is responsible for his ear symptoms.  


The claims file contains a VA outpatient treatment record 
dated in February 2003, in which the Veteran reported 
sensations of fullness and soreness in the right ear canal, 
which had been ongoing for a month.  He stated that the 
sensation occurred two times per week and lasted about 30 
minutes.  On examination, there was some slight retraction of 
the tympanic membrane on the left side, but examination of 
the right tympanic membrane and both ear canals was benign.  
An MRI revealed a small lesion superiorly at the junction of 
the right parietal and occipital lobes compatible with a 
postcontusion abnormality.  

During an outpatient examination in July 2006, the examiner 
noted the Veteran's complaints of right ear itching and 
draining occurring every two months.  On examination, the ear 
canals and tympanic membranes were described as "clear," 
and no abnormalities were noted.  

The Veteran was afforded a VA examination of his ears in 
October 2006.  He reported clear drainage from his right ear 
occurring over a 5-day period about once per month, with 
soreness and pruritus.  The examiner reviewed the record and 
noted that the Veteran had bilateral tinnitus, as well as the 
brain lesion.  He noted that the Veteran denied any problems 
with vertigo, balance, or gait.  On examination, the auricles 
were benign bilaterally, and no deformities were present.  
There was no tissue loss and the external ear canals were 
benign.  There was some mild, normal appearing wax build up 
on the right but no other evidence of edema, scaling, or 
discharge.  Tympanic membranes were intact bilaterally and 
benign in appearance.  There was some very mild injection 
noticed of both membranes but no signs of infection.  There 
was some mild tenderness with palpation of the tragus on the 
right but no tenderness with manipulation of either auricle.  
Romberg was performed and balance was intact.  The examiner 
stated that there was no evidence of active ear disease or 
infection, and no observable complications of ear disease at 
that time.  He diagnosed chronic intermittent discharge of 
the right ear, without evidence of injury or infection.  He 
opined that the Veteran's ear complaints are less likely than 
not related to his head injury in 2001, since there was no 
evidence of any discharge at the time of the injury and it is 
unlikely that chronic ear infections or discharge would arise 
at such a late date after the incident.  

Based on the foregoing evidence, the Board concludes that the 
Veteran's right ear condition is not related to his active 
service, to include the head injury he suffered in 2001.  
There is no evidence that the Veteran sustained any damage to 
his ear in March 2001 or that he experienced continuous 
symptomatology of an ear disorder thereafter.  The evidence 
rather indicates that he first complained of a right ear 
problem in February 2003, nearly two years after the head 
injury.  Furthermore, there is no competent medical evidence 
relating the Veteran's ear complaints to his service or to 
the head trauma he suffered in 2001.  The Board acknowledges 
that the Veteran strongly believes that the ear disorder is 
related to the head injury.  While he is competent to 
describe his symptoms, as a layperson the Veteran does not 
have the training or expertise required to diagnose or 
determine the etiology of a medical condition.  Layno v. 
Brown, 6 Vet.App. 465, 469-70 (1994).  As there is no 
competent evidence to support a finding of service 
connection, the claim must be denied.  

Urinary Incontinence

The Veteran is seeking service connection for urinary 
incontinence, which he contends results from the head injury 
he suffered in March 2001.  In support of his claim, the 
Veteran has submitted Internet articles which indicate that 
urinary incontinence may be associated with some types of 
brain injuries or neurological diseases.  

During a VA examination in February 2003, the Veteran 
complained of some urinary incontinence that occurs after he 
finishes voiding.  He said that the leaked a small amount of 
urine into his undergarments, and sometimes it was 
significant enough that he had to change clothes.  A 
neurological examination showed that cranial nerves and 
cerebellar function was grossly intact.  During a VA 
examination in July 2006, the Veteran reported experiencing 
post-voiding incontinence since the injury in 2001.  He 
denied dysuria, hematuria, increased frequency or hesitancy.  

The Veteran was afforded a VA examination in October 2006.  
The examiner reviewed the claims file and noted that the 
Veteran had no urinary disorder in service.  The Veteran 
complained of a weak urine stream as well as urinary 
incontinence, which was worse in the morning.  He described 
leaking that occurs 5 to 10 minutes after he has finished 
voiding.  He denied any recent urinary tract infections, and 
he was not taking any medications for this condition.  A 
bladder scan was done, and the examiner noted that there was 
evidence of leakage after voiding.  Upon researching 
neuropathic bladder disorders, the examiner determined that 
sphincter control is mediated predominantly through spinal 
lever nerves, although there is some involvement of the pons 
and the cerebral area in controlling urination.  He noted 
that these areas of the Veteran's brain are not affected by 
the lesion in the parietal-occipital region.  He also noted 
that the Veteran appears to have good control, in that he 
does not suffer from stress or urge incontinence.  The 
examiner stated that the Veteran's problem is with the 
sphincter, which is likely due to weakness of the pelvic 
floor muscles and related to the spinal nerves rather than 
the brain.  He concluded, therefore, that the Veteran's 
claimed urinary incontinence is less likely than not related 
to his in-service head trauma.  

After carefully reviewing the evidence of record, the Board 
concludes that the Veteran's claimed urinary incontinence is 
not related to his active service, to include the head injury 
he suffered in 2001.  Although the Veteran is competent to 
describe his subjective symptoms in this regard, including 
the time of onset of such symptoms, as a layperson he is not 
competent to determine the etiology of a medical disorder.  
The competent medical evidence of record does not support a 
finding that urinary incontinence is causally related to the 
head trauma he suffered in service.  

The web texts the Veteran has submitted discussing a possible 
relationship between brain disease and incontinence do not 
constitute competent medical evidence of the cause of his 
disability.  The articles do not discuss "generic 
relationships with a degree of certainty such that, under the 
facts of a specific case, there is at least plausible 
causality based upon objective facts rather than on an 
unsubstantiated lay medical opinion."  Wallin v. West, 11 
Vet. App. 509, 513 (1998).  Rather, these submissions contain 
generalized lists of possible causes of urinary incontinence.  
They do not identify the types of neurological disorders 
which may lead to urinary incontinence.  Therefore, this 
information cannot be accepted as "medical treatise" 
evidence that is pertinent to the Veteran's claim.


ORDER

Service connection for a right ear disorder is denied.  

Service connection for urinary incontinence is denied. 



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


